Citation Nr: 1334615	
Decision Date: 10/30/13    Archive Date: 11/06/13

DOCKET NO.  13-05 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for cataracts. 

2.  Entitlement to service connection for a recurrent bilateral inguinal hernia. 

3.  Entitlement to service connection for a disability of the right rib cage. 

4.  Entitlement to service connection for a bilateral hip disability. 

5.  Entitlement to service connection for a bilateral leg disability, to include as secondary to a bilateral hip disability. 

6.  Entitlement to service connection for a bilateral foot disability, to include as secondary to a bilateral hip disability. 

7.  Entitlement to service connection for a left ankle disability, to include as secondary to a bilateral hip disability. 

8.  Entitlement to service connection for residuals of a hemorrhoidectomy. 
REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1952 to June 1954.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In July 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the Veteran's virtual claims file.   

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a bilateral inguinal hernia, residuals of a hemorrhoidectomy, and disabilities of the right rib cage, bilateral hips, bilateral legs, bilateral feet, and left ankle are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.
FINDING OF FACT

The Veteran's cataracts are not etiologically related to a disease or injury during active duty service.


CONCLUSION OF LAW

Cataracts were not incurred in or aggravated by active duty service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that service connection is warranted for cataracts of his eyes.  Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007). 

When a chronic disease is shown in service sufficient to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)(holding that the term "chronic disease in 38 C.F.R. § 3.309(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).   

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Board finds that the record establishes a current disability.  A private examination report dated in January 2010 notes the presence of cataracts.  Although the hand-written abbreviation following the diagnosis used to identify whether the cataract is present in one eye or both is illegible, the Board will resolve all doubt in the Veteran's favor and find that the cataracts are present in both eyes.  The Board also notes that the Veteran's claim for service connection in June 2010 included a notation that he had cataracts in both eyes.  Thus, the record demonstrates a current disability of bilateral cataracts.  

Although a current disability is demonstrated, the record does not contain competent evidence of an in-service injury.  Service treatment records are entirely negative for any complaints or treatment pertaining to the Veteran's eyes and his physical eyes were normal upon examination at the June 1954 separation examination.  Abnormal vision was observed, but it was corrected with lenses and there was no documented evidence of cataracts.  The Veteran has also not provided any specific argument in support of his claim for entitlement to service connection for cataracts.  Although he relates the other disabilities on appeal to an incident that occurred in July 1953 when his jeep was struck by enemy artillery fire, he has never contended that his cataracts are a result of a specific injury or incident during active duty.  As there is no competent lay or medical evidence of an eye injury during active service, the second element of service connection is not established.  

There is also no competent evidence of a nexus between the Veteran's current cataracts and any incident of active duty service.  As noted above, service treatment records are negative for cataracts and the Veteran has not reported any eye injuries during service.  There is also no evidence of cataracts until January 2010, more than 50 years after the Veteran's separation from active duty service.  Furthermore, none of the Veteran's treating physicians have linked his cataracts to any incident of active duty service and the record contains no competent medical evidence addressing the etiology of the disability.  

The Board has considered the contentions of the Veteran connecting his cataracts to active duty service, but as a lay person, he is not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999).  The Board acknowledges that the Veteran is competent report observable symptoms, but finds that his opinion as to the cause of his cataracts simply cannot be accepted as competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 2006).  Furthermore, the Veteran has not reported a history of continuing symptoms since service.  As noted above, treatment records do not document any complaints of cataracts until January 2010, and the Veteran has not provided any specific statements regarding the onset of his disability.  The Board discusses the Veteran's reported symptoms in the context of using lay evidence to prove the nexus element of a service connection claim under 38 C.F.R. § 3.303(a) and (d), but not 38 C.F.R. § 3.303(b).  See Davidson, 581 F.3d 1313; Walker, 708 F.3d at 1331. 

In sum, the competent post-service medical and lay evidence of record shows that the first evidence of the Veteran's claimed disability was more than 50 years after his separation from service.  In addition, there is no evidence of an in-service injury or competent evidence linking the current cataracts to active duty.  The Board therefore concludes that the evidence is against a nexus between the Veteran's cataracts and any incident of active duty service.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim and it is denied.  38 U.S.C.A. § 5107(b) (West 2002).





Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)) defined VA's duties to notify and assist a veteran in the substantiation of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in a July 2011 letter.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claim in the July 2011 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment potentially relevant to the current claim, including service treatment records and private medical records.  The Veteran has not reported undergoing any in-service or VA treatment with respect to his claim for entitlement to service connection for cataracts.  Although the Board has determined that a remand is necessary to further develop the case with respect to the other disabilities on appeal, the Veteran has drawn a distinction between his cataracts and other claimed conditions by relating the other disabilities to specific in-service injuries incurred in a July 1953 jeep accident.  The Veteran has not provided any specific argument regarding his claim for service connection for cataracts and has not indicated any treatment for the condition other than the private examination referenced in the analysis portion of this decision.  

The Board also notes that the Veteran's cataracts were not addressed at the November 2011 VA examination performed in response to the claims for service connection.  VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The record is entirely negative for any competent evidence associating the Veteran's cataracts with active duty service or a service-connected disability.  The Board considers the Veteran competent to discuss the onset of his disability, but he has not provided any specific statements in support of the claim.  As there is no competent evidence of an association between cataracts and an injury during active service, a VA examination and medical opinion are not required by the duty to assist.  

For the reasons set forth above, the Board finds that VA has complied with the notification and assistance requirements.  


ORDER

Entitlement to service connection for cataracts is denied. 


REMAND

The Board finds that additional development is necessary before a decision may be rendered with respect to the other claims on appeal.  The Veteran contends that his claimed disabilities were incurred due to injuries that occurred during active duty service in Korea in July 1953 when his jeep was struck by enemy artillery.  VA has made multiple attempts to obtain records from 44th Mobile Army Surgical Hospital (MASH) in connection with the Veteran's claim, but the National Personnel Records Center (NPRC) stated in July 2011 that the requested records were unavailable due to destruction in a fire at a storage facility 1973.  In September 2013, the Veteran's representative requested that VA make attempts to obtain records from 121st Evacuation Hospital in Yong Dong Po, South Korea and the 43rd MASH which supported the Veteran's assigned unit, the 7th Infantry regiment.  The Board finds that a remand is required to request records from these military facilities pertaining to the 1953 jeep accident. 

The Veteran has also reported undergoing recent treatment at VA and private facilities that may be pertinent to the claims on appeal.  In a November 2011 statement (and during the July 2013 hearing), the Veteran stated that he received treatment at the Sacramento VA Medical Center (VAMC).  While the claims file contains some records from the Chico Community Based Outpatient Clinic (CBOC) associated with the Sacramento VAMC, these records are scant and are limited to the month of May 2003.  The procurement of potentially pertinent VA medical records referenced by the Veteran is required.  Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Additionally, in December 2011, the Veteran reported that he had received treatment at two private facilities identified as Oroville Hospital and Enloe Hospital.  He also stated that he has continued to receive treatment from his private primary care doctor, Dr. Sultan Chopan.  The claims file currently contains some records from Dr. Chopan, but only dated through August 2010.  Upon remand, the Veteran should be provided medical release forms and asked to complete them to allow VA to obtain records from these private health care providers on his behalf.  

The Board also finds that the Veteran should be provided another VA examination to determine the nature and etiology of the claimed disabilities.  Although an examination was performed in November 2011, the medical opinions provided by the VA examiner are not adequate.  The November 2011 VA examiner found that the claimed disabilities were not due to active duty service, but relied solely on the lack of documentation in the claims file regarding the Veteran's reported jeep accident.  The Veteran is a decorated combat veteran in receipt of the Combat Infantry Badge and the Korean Service Medal with two Bronze Stars.  The July 1953 injuries described by the Veteran are consistent with the circumstances, conditions, or hardships of his Korean combat service, and the Board therefore finds that the record contains satisfactory lay evidence to establish the presence of an in-service injury.  See 38 U.S.C.A. § 1154(b) (West 2002).  Thus, the lack of in-service documentation regarding the claimed jeep accident is not an adequate rationale to support the November 2011 VA examiner's medical opinion.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Obtain the Veteran's complete records of treatment from the Sacramento VAMC.  All records received pursuant to this request must be associated with the paper or virtual claims file.

2.  Provide the Veteran medical release forms and ask that he execute them to authorize VA to obtain medical treatment records from Oroville Hospital and Enloe Hospital and Dr. Sultan Chopan for the period beginning August 2010. 

3.  If properly executed medical releases are received, obtain records of treatment from all physicians and facilities identified by the Veteran.  If unsuccessful in obtaining this evidence, inform the Veteran and his representative and request them to provide the outstanding evidence.  All records received pursuant to this request must be associated with the paper or virtual claims file.
4.  Afford the Veteran a VA examination to determine the nature and etiology of the claimed hernia, right rib cage, bilateral hip, bilateral leg, bilateral foot, left ankle, and hemorrhoid disabilities.  The claims file must be provided to the examiner and reviewed in conjunction with the examination.  

All tests and studies deemed necessary by the examiner should be performed.  The examiner should determine:

a) Whether the Veteran has current chronic disabilities of the right rib cage, bilateral hip, bilateral leg, bilateral foot, left ankle, as well as a bilateral hernia and any residuals of a hemorrhoidectomy; and, 

b)  Whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that any diagnosed disabilities are etiologically related to any incident of active duty service, to include the attack on the Veteran's jeep by enemy artillery in July 1953.  For the purposes of this opinion, the examiner should assume the Veteran's history regarding the July 1953 jeep accident is true.

c)  Whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that any diagnosed bilateral leg, bilateral foot, or left ankle disabilities are caused or aggravated by a bilateral hip disability.  

The examiner is requested to provide a complete rationale for any opinions expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

5.  Readjudicate the claims on appeal.  If the benefits sought on appeal are not fully granted, issue a SSOC before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


